Citation Nr: 1114778	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-30 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD), right ankle, status post ankle fusion, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain, DJD, currently rated 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to increased ratings for right ankle and lumbosacral spine disabilities, currently rated 30 and 20 percent, respectively.

The Veteran appeared at an April 2007 informal Decision Review Officer (DRO) conference.

Jurisdiction over this case was subsequently transferred VARO in Salt Lake City, Utah, and that office forwarded the appeal to the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Right ankle symptomatology more nearly approximated ankylosis in dorsiflexion between 0 and 10 degrees than ankylosis in plantar flexion at more than 40 degrees or dorsiflexion at more than 10 degrees, and there was no abduction, adduction, inversion, or eversion deformity.

2.  Remaining functional flexion of the thoracolumbar spine was far more than 30 degrees.



CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 30 percent for DJD, right ankle, status post ankle fusion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5270 (2010).

2.  The criteria have not been met for a rating higher than 20 percent for lumbosacral strain, DJD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2005 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for increased ratings for right ankle and lumbosacral spine disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2005 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements, in a February 2007 letter sent in connection with other claims.  In any event, as each of the claims being decided herein is being denied, no new disability rating or effective date is being assigned.  Consequently, any question of non-compliance or prejudice with regard to the Dingess notice requirements regard is moot.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified VA treatment records.  The Veteran was also afforded a January 2006 VA-authorized examination and May 2007 VA examination as to the severity of his right ankle and lumbosacral spine disabilities.  For the reasons discussed below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  While the January 2006 examiner did not appear to review the claims file, this did not render the examination inadequate, for the reason stated below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims or increased ratings for right ankle and lumbosacral spine disabilities are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 30 and 20 percent ratings are proper.

As to the right ankle disability, it is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5270.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  DC 5010 reflects that the Veteran's right ankle disability includes arthritis.  DC 5010 provides that traumatic arthritis be rated as degenerative arthritis under DC 5003.  DC 5003 provides in turn that degenerative arthritis is rated under the appropriate diagnostic codes for the specific joint involved.  In this case, the specific joint involved is the ankle, which is rated under DCs 5270 through 5274.  The only schedular ratings higher than 30 percent are under DC 5270, applicable to ankylosis of the ankle.  A 30 percent rating is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

In addition, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

38 C.F.R. § 4.59 also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

The evidence reflects that the Veteran does not meet the criteria for a 40 percent rating under DC 5270.  On the January 2006 VA-authorized examination, dorsiflexion of the right ankle was 0 degrees, plantar flexion was 0 to 15 degrees, limited by prior fusion surgery.  The examiner indicated that the range of motion was not an improvement, but, rather, a failure of the fusion which results in chronic pain.  The examiner also indicated that the range of motion of the right ankle was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination, and that he could not determine any additional limitation of motion without resort to speculation.  The diagnosis was right ankle DJD, status post ankle fusion, unchanged, and the examiner reiterated that the range of motion of the right ankle was limited due to the incomplete fusion resulting in persistent pain. There was no heat, redness, swelling, effusion, or drainage.

On the May 2007 VA examination, there was 7 degrees of dorsiflexion, and 17 degrees of plantar flexion with pain on motion.  Repetitive motion increased the pain.  There was otherwise no change in active or passive range of motion during repeat motion testing and no additional loss of range of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Strength and sensation were normal, reflex was absent, there was no tenderness, pulses were normal, there was no edema, varus, valgus, anterior and posterior drawer were normal, the joint was stable, and, significantly, the examiner wrote that there was "No deformity."  The diagnosis was right ankle traumatic DJD post ankle fusion.

The above findings reflect that the Veteran's symptoms most nearly approximate those in the criteria for a 30 percent rating under DC 5270.  The 0 degrees of dorsiflexion on the January 2006 VA-authorized examination may be considered to approximate the ankylosis in dorsiflexion between 0 and 10 degrees that warrants a 30 percent rating.  The dorsiflexion of 7 degrees on the May 2007 VA examination and the plantar flexion of 15 and 17 degrees reflect that any ankylosis or similar symptomatology was not more similar in severity to the ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees in the criteria for a 40 percent rating.  Moreover, the findings including the specific finding of no deformity on the May 2000 VA examination reflect that there was no symptomatology approximating the abduction, adduction, inversion, or eversion deformity listed in the criteria for a 40 percent rating under DC 5270.

As to the DeLuca factors, while right ankle pain, pain on motion, and pain increasing on repetitive motions were noted, each examiner indicated that there was no additional limitation of motion caused by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  After stating that the range of motion of the right ankle was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination, the January 2006 VA examiner wrote that he could not determine any additional limitation of motion without resort to speculation.  In Jones v. Shinseki, 23 Vet.  App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet.  App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  Here, the examiner was not concluding that an etiology opinion would be speculative.  Rather, he indicated that, because there was no additional limitation evidence on range of motion testing, he could not determine additional limitation of motion without resort to speculation.  Thus, he was in fact able to offer an opinion on the relevant question, in this instance whether there was additional limitation caused by the DeLuca factors.  Consequently, the examiner's statement was not equivalent to the type of statement disfavored by Jones.

The Board has considered the Veteran's statements with regard to his right ankle disability, but they do not relate to the symptoms discussed above relating to the criteria for a rating higher than 30 percent.  Consequently, they will be discussed in connection with the issue of referral for an extraschedular rating discussed below.

The Board also notes that the scar from the right ankle fusion surgery was noted on the January 2006 examination to be level, nontender, nondisfiguring, with no ulceration, adherence, instability, tissue loss, keloid, hypo or hyperpigmentation, or abnormal texture.  Moreover, there is no other evidence indicating any abnormalities due to the scar.  Consequently, a separate rating for the scar is not warranted under 38 C.F.R. § 4.118, DCs 7801 through 7805.

For the above reasons, a schedular rating higher than 30 percent is not warranted for the Veteran's right ankle disability.

Spine

As to the lumbosacral spine disability, it is rated under DC 5237.  All disabilities of the spine are rated under pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of IVDS, either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.  The January 2006 and May 2007 examinations reflect that the Veteran has had neither IVDS nor incapacitating episodes during the appeal period, and the Veteran's statements do not indicate otherwise; in fact, he denied incapacitating episodes on the May 2007 VA examination.  Consequently, the Formula for Rating IVDS based on Incapacitating Episodes is inapplicable.

Under the general rating formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less.  See, DeLuca.  The lay and medical evidence reflects that the symptoms of the Veteran's lumbosacral spine disability more nearly approximate those listed in the criteria for a 20 percent rating under the general rating formula.  On the January 2006 VA examination, flexion was to 75 degrees, limited by pain at 75 degrees, extension was 15 degrees, limited by pain at 15 degrees, lateral flexion was 30 degrees bilaterally and rotation was 10 degrees bilaterally.  Range of motion was limited by pain but not limited by repetitive use, fatigue, weakness, lack of endurance, or incoordination.  The examiner again wrote that he could not determine any additional limitation in the range of motion without resorting to mere speculation.  On neurologic testing, motor function of the lower extremities was normal, sensory examination was normal, reflexes were 2+ on the knees bilaterally, and those of the right ankle were not testable due to the fusion surgery.

On the May 2007 VA examination, flexion was to 90 degrees, extension 25 degrees, and lateral flexion and rotation were each 20 degrees bilaterally.  There was pain at the extremes of each plane of motion, but repetitive motion "did not change his symptoms."  There was no spasm, some upper lumbar tenderness, strength and sensation was normal in the lower extremities, reflexes were intact except the right ankle secondary to the fusion.  Straight leg raising was negative.

The above evidence reflects that the Veteran's lumbosacral spine symptoms more nearly approximate those in the criteria for a 20 percent rating.  Functional flexion was repeated greater than 70 degrees.  In addition, the only DeLuca factor present was pain, and it did not limit range of motion to less than that indicated in the range of motion figures above.  For the reasons stated above with regard to Jones, the January 2006 VA-authorized examiner's statement that he could not determine any additional limitation in the range of motion without resorting to mere speculation, immediately following his statement that range of motion was limited by pain but not repetitive use, fatigue, lack of endurance, or incoordination does not change the above analysis.  Moreover, the neurologic findings were normal other than the right ankle which were related to the right ankle disability and not the lumbosacral spine disability.  Consequently, there is no basis for a separate neurological rating.

As noted above, the Veteran's statements do not relate to the range of motion or other symptoms in the general rating formula, and will be addressed below.  To the extent that he attempts to describe functional restrictions, his statements are vague and do not establish the functional equivalent of limitation of flexion to 30 degrees, even if accepted as true and credible. 

For the above reasons, a rating higher than 20 percent for the Veteran's lumbosacral spine disability is not warranted.

As to the adequacy of the January 2006 VA-authorized and May 2007 VA examinations, the Veteran also wrote in his substantive appeal that, to his knowledge, no X-rays were reviewed.  However, the Board notes that the May 2007 VA examiner noted that an August 2006 CT scan showed mild degenerative disk disease and anterior wedging deformity of L1, likely remote.  There were no X-rays taken in connection with the VA-authorized or VA examination during the appeal period, but there is no specific requirement that X-rays be taken on VA orthopedic examination.  The Board finds that the examination findings described above adequately addressed the rating criteria without X-ray findings because the rating above 20 percent for lumbar spine disability do not require specific X-ray findings.  More generally, the examinations were adequate because, as shown by the summaries of the examination reports above, they were based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The May 2007 VA examiner indicated that she reviewed the claims file.  The January 2006 VA-authorized examiner did not indicate that he had done so, but a lack of claims file review does not necessarily render an examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance ");VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  The January 2006 VA-authorized examination was adequate because the examiner considered the Veteran's prior medical history based on the Veteran's accurate report of this history. 

Extraschedular Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

In his written statements, the Veteran referred to other parts of the body that had been affected, the fact that he could not stand long enough to shave, the fact that all of his current problems stem from spreading back pain, which also caused his breathing to become strained and his facial expressions to change, and the fact that he loved his job and would do it if he could.  On the January 2006 VA-authorized examination, the Veteran indicated with regard to his ankle that he had pain on a daily basis, was forced to stay in bed, had constant stiffness, took pain medication, was unable to walk or stand for any extended period of time, and was not working.  He indicated that he could function with the use of pain medication but was unable to do his work as a card dealer because he was unable to stand for long periods of time.  There was no sign of abnormal weight bearing on the feet, posture was normal, and the Veteran walked with a limp.  On the January 2007 VA examination, the Veteran reported ankle pain and flare-ups when he walked half a block or went up and down stairs, which would last until he could sit down and rest, which helped relieve it.  Flare-ups caused increased pain, decreased range of motion, but he was not sure how much fatigue and incoordination.  Low back pain was every day.  Medication helped, there were flare-ups several times per day lasting 20 to 30 minutes, with precipitators including standing more than a few minutes, taking the garbage out, and going up or down stairs.  Rest and medication helped relieve them.  The Veteran denied shooting pains or numbness in the legs, but they felt weak and heavy.  There was no bowel or bladder leakage.  The Veteran indicated that he could not stand to wash dishes, vacuuming caused a flare up, he could walk his dog about a block, three to four times per week, could not lift anything or play with his grandchildren, and could do all self care.  He indicated that he was a card dealer and roulette dealer for 30 years but was unable to stand to do his job anymore and therefore had to retire.

The discussion above reflects that the symptoms of the Veteran's right ankle DJD and lumbosacral strain with DJD are fully adequately by the applicable rating criteria.  Those criteria focus on the range of motion of the ankle and the thoracolumbar spine and assume that there will other symptoms that contribute to loss of range of motion, such as the pain, stiffness, and difficulty standing and walking described by the Veteran.  This is reflected in part by the preface to the general rating formula, which indicates that the ratings are for application with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, to the extent that the Veteran indicated that he experienced flare-ups that resulted in decreased range of motion, he did not indicate the precise amount of decrease, and the specific findings of the trained physicians in this regard are of greater probative weight than the Veteran's general lay assertions. 
Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

Conclusion

For the foregoing reasons, the preponderance of the evidence is against the claims for increased ratings for right ankle and lumbosacral spine disabilities.  The benefit-of-the-doubt doctrine is therefore not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an increased rating for DJD, right ankle, status post ankle fusion, currently rated 30 percent disabling, is denied.

Entitlement to an increased rating for lumbosacral strain, DJD, currently rated 20 percent disabling, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.

In this case, the Veteran is in receipt of service connection for right ankle and lumbosacral spine disabilities and claimed in written statements and on the VA-authorized and VA examinations that these disabilities caused him to stop working.

As the issue of entitlement to a TDIU has been raised but was not considered by the RO, the case must be returned to the RO for initial consideration of this claim.  The Court has not yet offered guidance in a binding, panel decision as to whether remand or referral is the appropriate action for the Board to take in these circumstances.  The Board finds that the most persuasive single judge Court decision on this question has found that, given that the Board has jurisdiction over the claim for a TDIU but the evidence has not been developed enough for proper appellate adjudication, a remand is the appropriate action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  See also Locklear v. Shinseki, No. 09-2675, 2011 WL 474693, n. 3 (Vet. App. Feb. 11, 2011) (VA may separate out parts of a claim through referral or remand, which are distinct concepts).

Accordingly, the claim for a TDIU is REMANDED for the following action:

Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, which was part of his claims for increased ratings for his right ankle and lumbosacral spine disabilities. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


